     Case 1:19-cv-01701-JLS-JJM Document 33 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                               JUL 0 7 2020

 STEVE VILLA,
                                                                   DISTR\CLP^
               Plaintiff,

       V.                                           19-CV-1701-JLS-JJM


 SOUTHWEST CREDIT SYSTEMS,
 L.P.,

               Defendant.



                            DECISION AND ORDER

      On December 20, 2019, Plaintiff Steve Villa commenced this action against

Defendant Southwest Credit Systems, L.P., pursuant to the Fair Debt Collection

Practices Act. Dkt. 1. Defendant answered on January 22, 2020. Dkt. 4.

On January 28, 2020, this Courts referred this case to United States Magistrate

Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and

(B). Dkt. 6.


      On April 23, 2020, Plaintiff moved for leave to amend the Complaint. Dkt.

18. On June 10, 2020, Judge McCarthy issued a Report and Recommendation

("R&R"), which, as relevant to this Decision and Order, recommended that the

motion for leave to amend be denied. Dkt. 31. The parties did not object to the




1 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge McCarthy. On February 18, 2020, this case was reassigned to the
undersigned. See Dkt. 9.
      Case 1:19-cv-01701-JLS-JJM Document 33 Filed 07/07/20 Page 2 of 2



R&R, and the time to do so has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(h)(2).

      A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district

court must conduct a de novo review of those portions of a magistrate judge's

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to

which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

      Although not required to do so in light of the above, this Court nevertheless

has reviewed Judge McCarthy's R&R as well as the parties' submissions to him.

Based on that review and the absence of any objections, the Court accepts and

adopts Judge McCarthy's recommendation to deny Plaintiffs motion.

                                   CONCLUSION


      For the reasons stated above and in the R&R, Plaintiffs motion for leave to

amend (Dkt. 18) is DENIED. The case is referred back to Judge McCarthy for

further proceedings consistent with the referral order of January 28, 2020. Dkt. 6.

SO ORDERED.


Dated:       July 7, 2020
             Buffalo, New York


                                                V      /'
                                                    ^ -//
                                           johnX sinati^a, ji
                                                        S^t^P'ISTRICT JUDGE
